Appellant was convicted for unlawfully, willfully and maliciously killing two and wounding six head of cattle with intent to injure D.H. Trent, the alleged owner of said cattle, and his punishment assessed at a fine of $10.
Appellant asked the court to give the following special charge: "Gentlemen of the jury: You are instructed that if in this case you believe from the evidence, beyond a reasonable doubt, that defendant did wound and kill the cattle described in the indictment, yet if you find and believe from the evidence that he did so wound and kill same in the defense of his property or to protect his crop, then, in that event, you will acquit the defendant." The evidence in this case shows that the cattle were fence breakers; that appellant had a good fence; that he shot the cattle to protect his crop. Under this state of facts the court should have given the special charge copied above. See Lane v. State, 16 Texas Crim. App. 172; Farmer v. State, 21 Texas Crim. App. 423; Thomas v. State, 14 Texas Crim. App. 200.
For the error of the court in refusing to give the special charge, the judgment is reversed and the cause is remanded.
Reversed and remanded. *Page 490